            Case 2:19-cv-04566-MAK Document 30 Filed 04/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KNOLL, INC.                                      : CIVIL ACTION
                                                 :
                      v.                         : NO. 19-4566
                                                 :
SENATOR INTERNATIONAL                            :
LIMITED                                          :


                                              ORDER
       AND NOW, this 21st day of April 2020, upon considering Defendant’s Motion to dismiss

(ECF Doc. No. 24) arguing lack of personal jurisdiction in Pennsylvania, Plaintiff’s Opposition

(ECF Doc. No. 25), Defendant’s Reply (ECF Doc. No. 27), the parties having declined

jurisdictional discovery, construing all disputed facts (not unsupported allegations) in Plaintiff’s

favor, and for reasons in the accompanying Memorandum, it is ORDERED:

       1.       Defendant’s Motion to dismiss (ECF Doc. No. 24) is GRANTED as the sworn

evidence confirms this Court lacks personal jurisdiction over the Defendant;

       2.       Under 28 U.S.C. § 1631, the Clerk of Court shall forthwith transfer this case to the

Clerk of Court for the United States District Court for the Northern District of Illinois; and,

       3.       The Clerk of Court shall close this case in this District.




                                                       _____________________
                                                       KEARNEY, J.
